  Case 2:02-cr-81043-GCS ECF No. 116, PageID.968 Filed 03/02/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,
                                         Case No. 02-81043
     v.
                                         Hon. George Caram Steeh
DIAMOND CRAFT,

         Defendant.
_____________________________/


            ORDER DENYING EXTENSION TO FILE APPEAL

     Defendant Diamond Craft filed a motion for compassionate release,

which the court denied on July 23, 2020. Craft then filed a motion for

reconsideration and for appointment of counsel, which the court denied on

September 4, 2020. The fourteen-day period for filing a notice of appeal

expired on September 18, 2020. See Fed. R. Civ. P. 4(b)(1)(A). Craft filed a

notice of appeal on October 5, 2020. Pursuant to Rule 4(b)(4), the court

may extend the appeal period by thirty days, upon a finding of good cause

or excusable neglect.

     The Sixth Circuit remanded the matter to this court so that it may

determine whether Craft has demonstrated good cause or excusable

neglect warranting an extension of the appeal period. ECF No. 112. The
                                        -1-
  Case 2:02-cr-81043-GCS ECF No. 116, PageID.969 Filed 03/02/21 Page 2 of 4




parties have filed supplemental briefs and exhibits to assist the court in this

determination. ECF Nos. 114, 115.

      Craft appears to argue that he had good cause for failing to meet the

appeal deadline, given the COVID-19 restrictions at his facility. “Good

cause will be found where forces beyond the control of the appellant

prevented her from filing a timely notice of appeal.” Nicholson v. City of

Warren, 467 F.3d 525, 526 (6th Cir. 2006).

      Craft states that when he arrived at FCI Manchester in July 2020, it

was locked down because of the pandemic and he did not receive his

personal items, including legal papers, until September 15, 2020. ECF No.

115 at PageID 961. He was unable to purchase stamps from September

21, 2020, to October 4, 2020, because the commissary was closed for

inventory. 1 Id. at PageID 963. Craft reports that the pandemic has made it

difficult to schedule time at the law library, as visits must be scheduled in

advance, must comply with social distancing, and are prioritized based

upon prisoners’ legal deadlines. Id. at PageID 964-66.




      1 Although Craft claims that he was unable to purchase stamps from September
9, 2020, to October 7, 2020, the memorandum he attached from his unit manager
indicates that the commissary was closed and stamps were unavailable from
September 21, 2020, to October 4, 2020. See ECF No. 115 at PageID 959, 963.
                                           -2-
  Case 2:02-cr-81043-GCS ECF No. 116, PageID.970 Filed 03/02/21 Page 3 of 4




      Although Craft has detailed certain hurdles related to the pandemic,

he has not demonstrated how these obstacles prevented him from filing a

timely notice of appeal between September 4 and September 18, 2020.

The docket indicates that the court’s September 4, 2020 order was mailed

to Craft at FCI Manchester on that date. Craft has not specified when he

received the order. FCI Manchester was on “modified operations” due to

the pandemic, with prisoners primarily limited to their cells. ECF No. 114-2.

However, they were “released periodically by tiers, for showers, grab and

go meals and commissary and other activities.” Id. According to an affidavit

presented by the government, prisoners would be able to purchase stamps

to comply with a legal deadline. Id. Craft purchased a book of stamps on

September 9, 2020, although he states they were used for “other legal

matters.” ECF No. 115 at PageID 959. Mail from FCI Manchester “goes out

daily.” ECF No. 114-2. Craft did not need his legal papers or access to the

law library to file a notice of appeal. United States v. Douglas, 746 Fed.

Appx. 465, 467 (6th Cir. 2018) (loss of legal paperwork did not constitute

good cause because an appeal “requires no legal form” and defendant

could have appealed by “simply writing a letter”). Based upon the record

before the court, it is unable to find that Craft was prevented from filing a

timely notice of appeal by forces beyond his control.

                                         -3-
  Case 2:02-cr-81043-GCS ECF No. 116, PageID.971 Filed 03/02/21 Page 4 of 4




      Nor does the record reveal a basis for finding excusable neglect, an

argument that Craft does not appear to pursue. “Excusable neglect has

been held to be a strict standard which is met only in extraordinary

cases . . . . Ignorance of the rules or mistakes in construing the rules do not

usually constitute excusable neglect.” Nicholson v. City of Warren, 467

F.3d 525, 526-27 (6th Cir. 2006) (citing Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993)).

      For these reasons, IT IS HEREBY ORDERED that Craft’s motion to

extend the time to appeal is DENIED.

Dated: March 2, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                March 2, 2021, by electronic and/or ordinary mail and also on
                   Diamond Shilo Craft #31046-039, Manchester Federal
                        Correctional Institution, Inmate Mail/Parcels,
                           P.O. Box 4000, Manchester, KY 40962.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                                -4-
